Citation Nr: 0326727	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  97-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for allergies and hair 
loss as a result of exposure to herbicides.  

3.  Entitlement to a higher initial rating seborrheic 
dermatitis, tinea pedis and cruris currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his psychiatrist


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Additional development is necessary prior to the completion 
of the Board's appellate review.  With respect to the claim 
for service connection for PTSD, the veteran provided 
testimony at a hearing on appeal conducted at the RO in May 
1997.  A psychiatrist Dr. J. A. Juarbe provided testimony on 
his behalf, stating that the neuropsychiatric symptoms 
demonstrated by the veteran are associated with his Vietnam 
experiences.  At that time, it was noted that the veteran was 
a truck driver who delivered supplies in Vietnam, that the 
convoys were frequently under attack by enemy fire, and that 
a friend was killed as a result.  Although it was noted that 
the veteran was not present at the time of the friend's 
death, he had to carry the away the corpse of his friend.  In 
addition, testimony was provided regarding witnessing 
countless wounded and dead bodies, and it was reported that 
the veteran continues to hear screaming.  

In reviewing the record, the Board observes that the 
veteran's testimony and written statements delineating the 
specific psychosocial stressors supporting his claim of 
entitlement to service connection for PTSD have not been 
submitted to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) for verification.  

In addition, the Board observes that in the instant case, the 
veteran has indicated that he is receiving Social Security 
Administration (SSA) benefits.  The RO has made several 
attempts to obtain records from the Social Security 
administration.  However, there is no indication that these 
records have been obtained and associated with the veteran's 
claims folder.  These records may contain evidence relevant 
to the veteran's claims.  When VA is put on notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records.  Murincsak v. Derwinski 2 Vet. App 363, 
373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 74 (1996), 
the Court referred to obtaining these records in terms of the 
Department's "obligation to review a thorough and complete 
record", under which VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight.  

In addition, the disability ratings pertaining to the 
evaluation of skin conditions have been revised pursuant to 
67 Fed. Reg. 49590-49599 (July 31, 2002), effective August 
30, 2002.  The veteran's service-connected skin condition, 
currently evaluated as noncompensably disabling should be 
evaluated under the new criteria.  The Board observes that 
the veteran has been rated under Diagnostic Code 7806, the 
minimum compensable rating of 10 percent which under the new 
criteria requires a skin condition involving at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118, Code 7806 (2003).  
Additional examination is necessary to evaluate the veteran's 
current disability under these new criteria.  In addition, 
medical examination would be helpful to either establish or 
rule out the presence of a skin condition related to Agent 
Orange exposure.  

On these bases, the case is remanded to the RO for the 
following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  It would be 
helpful if a copy of the favorable 
determination could be obtained as well.  
If it is discovered that the veteran is in 
receipt of SSI rather than disability 
benefits, that fact should be certified.  
All information obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should submit the veteran's 
testimony and statements as to his alleged 
inservice stressors to the USASCRUR for 
verification of the claimed stressors.  

3. Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination.  Send 
the claims folder to the examiner for 
review.  The veteran should be accorded an 
appropriate examination to determine 
whether he has PTSD, and if so, to 
determine the nature of the stressors 
supporting that diagnosis.  All 
psychiatric finding should be described in 
detail and all diagnosis should be listed.  
The veteran must be informed of the 
potential consequences of his failure to 
appear at any scheduled examination, and a 
copy of this notification should be 
associated with the claims file.  The 
claims file, a copy of this remand, and a 
list of the veteran's claimed stressful 
incident(s) must be provided to the 
examiner for review.  The examination 
should include all appropriate tests and 
evaluations.  The examiner must determine 
whether the veteran has PTSD, and, if so, 
whether his claimed in-service stressful 
episodes are sufficient to warrant the 
diagnosis of PTSD.  See Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV).  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or are satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressors supporting the 
diagnosis.  The complete rationale must be 
given for any opinion expressed and the 
foundation of all conclusions should be 
clearly set forth. If another psychiatric 
disability is detected, the examiner is 
requested to provide a medical opinion as 
to whether it is at least as likely as not 
that the veteran's current psychiatric 
disability is related to injury, disease 
or event noted during the veteran's 
military service.  The clinical bases for 
the opinions should be provided.  

4.  The veteran should be afforded a VA 
skin examination in order to determine the 
current nature and severity of his 
service-connected skin condition, 
seborrheic dermatitis, tinea pedis and 
cruris.  All indicated special studies and 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to evaluated the 
veteran's disability under the new 
criteria for rating skin conditions.  In 
particular, the examiner is requested to 
state whether the veteran has a skin 
condition involving at least 5 percent, 
but less than 20 percent, of the entire 
body; if at least 5 percent, but less than 
20 percent, of exposed areas are affected; 
or if intermittent systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs are required for a 
total duration of less than six weeks 
during the past 12-month period.  

In addition, the examiner is requested to 
provide a complete diagnosis and to state 
whether it is at least as likely as not 
that the veteran currently has a skin 
condition, manifested by hair loss related 
to Agent Orange exposure in Vietnam.  The 
clinical bases for the medical opinion 
should be set forth in detail.  

5.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



